 ROYAL IOLANI APARTMENT OWNERS107The Association of Apartment Owners of the RoyalIolamandHotel Employees and RestaurantEmployees Union, Local 5,AFL-CIO Case 37-CA-2067December 30, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn June 29, 1984, Administrative Law JudgeEarldean V S Robbins issued the attached deci-sionThe Respondent filed exceptions and a sup-porting brief The Acting General Counsel filed ananswering briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions, as further discussed below, and toadopt the recommended OrderThe question presented here is whether the Re-spondent unlawfully refused to recognize and bar-gainwith Hotel Employees and Restaurant Em-ployees Union, Local 5, AFL-CIO as the Board-certified representative of the Respondent's em-ployeesWe agree with the judge's finding that theRespondentwas obligated to bargain with theUnion despite the Union's anticipatory announce-ment of a never-completed transfer of its representative duties to Culinary and Service EmployeesUnion, Local 555We would, however, find thatthe violation occurred on June 27, 1983, as allegedin the complaint, rather than on March 14, asfound by the judgeOn November 24, 1982, the Union was certifiedas the bargaining representative of the Respondent's employeesApproximately a week later, theUnion requested certain bargaining unit informa-tion from the Respondent On December 9, theHotel Employees and Restaurant Employees International Union instructed the Union to transfer theRespondent's employees to Local555pursuant to aprior jurisdictional understanding In January andearlyFebruary 1983,1 the Respondent furnishedthe Union with the requested information On Feb-ruary 17, the Union told the Respondent that it hadcoordinated a transfer of the Respondent's employ-ees to Local 555 and that the Respondent wouldsoon hear from Local 555 to begin negotiations OnFebruary 25, Local 555 informed the Respondentthat it had jurisdiction over the Respondent's em-ployees and expressed an intent to begin negotiationsOn March 14, the Respondent sent a letter tothe Union which read in partIn view of the abandonment of our bargainingunit by Local 5 and the fact that our employees have not selected Local 555 as their representative,we believe that we have no duty tobargain with either organization at this timeThe Union made no direct response to theMarch 14 letter On April 11, the Respondent'sunit employees voted in a secret ballot electionagainst transferring to Local 555 The Union hadnot turned over any dues or other business recordsfor the Respondent's employees to Local 555 AlsoinApril, the Union processed at least one griev-ance for an employee of the Respondent On June7, the Union sent the Respondent a letter request-ing negotiationsOn June 27, the Respondent againreplied that it was refusing to bargain with theUnion because the Union had disclaimed interest inthe Respondent's employees when it transferred ju-risdiction over them to Local 555The judge correctly observed that absent unusualcircumstances, themajority status of a certifiedunion is presumed to continue for 1 year from thedate of certification She found that, at the time theRespondent was notified of the transfer of its employees, the Union had only initiated a process thatwas never completed because the unit employeesvoted against the transfer Consequently, the judgeconcluded that there were no unusual circum-stances here, and she found that the Respondentviolated Section 8(a)(5) and (1) by refusing on andafterMarch 14 to negotiate with the UnionInSisters of Mercy Health Corp ,2which issuedsubsequent to the judge's decision, the Board foundthat an employer was not obligated to bargain witha local union that had disclaimed interest in representing bargaining unit employees and had attempt-ed to transfer jurisdiction over the bargaining unitto another local InSisters of Mercy,however, thedisclaimer by the longstanding incumbent union(Local 417) was induced by a petition signed by amajority of unit employees stating that they nolonger wanted to be represented by Local 417 TheInternationalresponded to the employees' ex-pressedwishes by transferring them to Local 7,and the employer was notified of these events by aletter dated January 27, 1983After this transfer,Local 7 stewards appeared on the scene The em-ployer met with them while stating that it did sowithout prejudice to its position that it had no dutyto recognize Local 7 In the meantime, an unfair'All dates hereafter reter to 19832 277 NLRB 1353 (1985)292 NLRB No 19 108DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlabor practice charge against the employer's refusalto recognize Local 7 was filed, but it was subsequently dismissed by the Regional Director OnMarch 24, after the dismissal had made it clear thatthe employer would not be required to bargainwith Local 7, Local 417 wrote the employer requesting bargainingThe employer, knowing thatLocal 417 had unequivocally disclaimed and wasthe bargaining representative that the employeeshad sought to repudiate, refused Local 417's bargaining requestThe situation inSisters of Mercyis significantlydifferent from the present case Thus, inSisters ofMercy,the incumbent union never acted inconsist-entlywith the disclaimer between the time that itcommunicated it to the employer and the time thatitonce again sought recognition as the bargainingrepresentative Indeed, even though there were oc-casions for meetings with stewards in the interim, itwas the Local 7 stewards who appeared and notthose of Local 417 In the present case, by con-trast,Local 555 never did anything on behalf ofthe employees except make the initial demand, onFebruary 25, that the Respondent bargain withLocal 555 representatives Furthermore, as detailedbelow, the Union engaged in acts inconsistent withitsdisclaimer during the period between Local555's bargaining demand and June 21, when Local5 reasserted its status as bargaining representativeSeeElectricalWorkers IBEW Local 59 (TexliteInc),119 NLRB 1792, 1798 (1958) ("unions `barestatement' of disclaimer is not sufficient to establishthat it has abandoned its claim to representation ifthe surrounding circumstances justify an inferenceto the contrary" (footnote omitted))In our view, it does not effectuate the policies oftheAct to find an effective disclaimer under thecircumstances of this case, and thereby to relievethe Respondent of its duty to bargain with the re-cently certifiedUnionHere, the unit employeesvoted for representation by Local 5 and then hadthat representation temporarily delayed by a decision of the International to award "jurisdiction"over those employees to Local 555AlthoughLocal 5 apparently acquiesced for a brief period inthe prospect of losing its representative status, it isclear that it did not act as if the transfer had beeneffectuatedFirst, it did not turn over dues andrecords to Local 555 Then, in April, Local 5 proc-essed a unit employee's grievance, consulted theunit employees about the transfer, and learnedthrough the employees' secret ballot vote that theydid not want to be "awarded" to a labor organization for which they had not voted Consequently,when the Union requested bargaining on June 21, ithad not followed through on its original and pre-mature disclaimer and instead had behaved as if itwere still the representativeMoreover, we find that any temporary confusionon the Respondent's part about the Union's continuing claim to representative status was not anunusual circumstance justifying abrogation of itsbargaining duty in the certification year Indeed,there is no evidence that the Respondent protestedagainst dealing with Local 5 as the grievance rep-resentative in April or that, prior to Local 5's June21request to negotiate a collective-bargainingagreement, the Respondent had relied to its detri-ment on a belief that Local 5 had fully and effec-tively disclaimed representation of the unit employ-ees Instead, it appears that the Respondent wassimply taking advantage of the situation to void theunit employees' recent electoral choice of a collec-tive bargaining representativeIn sum, when the Respondent received Local 5'sJune 21 letter expressing a readiness to representunit employees and a desire to meet with the Re-spondent to negotiate an agreement, the Respondentwas under a duty, at the very least, of ascertaming whether the `transfer" of jurisdiction toLocal 555 had ever been consummated SeeLoreeFootwear Corp,197 NLRB 360 (1972) (in determin-ingwhether alleged schism in incumbent unionwarrants lifting the contract bar, Board looks towhether the incumbent ispresentlywilling andabletorepresenttheemployees"(emphasisadded)), cited inPioneer Inn & Pioneer Inn CasinovNLRB,578 F 2d 835, 839 (9th Cir 1978) In thecircumstances here, Local 5's premature and ultimately mistaken disclaimer of its certified representative status was not sufficient to relieve the Re-spondent of all obligation under the Act to dealwith Local 5 thereafter Accordingly, through itsJune 27 letter rejecting Local 5's bargaining re-quest out of hand, the Respondent violated Section8(a)(5) and (1) of the Act 3ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, the Association of Apartment Owners of the Royal Iolani,Honolulu, Hawaii, its officers, agents, successors,and assigns, shall take the action set forth in theOrder9We would not like the judge date the Respondents refusal to bargain from March 14 1983 The Respondent did not violate its obligationto bargain with Local 5 in March since Local 5 was not at that pointrequesting bargaining ROYAL IOLANI APARTMENT OWNERS109MEMBER JOHANSEN,dissentingIwould notassertjurisdiction here for the reasons set forth in the dissent inImperial House Con-dominium,279 NLRB 1225 (1986)David F Sargent Esqfor the General CounselGregoryM Sato Esq (Torkildson Katz Jossem & Fonseta),of Honolulu, Hawaii, for the RespondentSean Kim Esq (Gill Park Park & Kim),of Honolulu,Hawaii, for the Charging PartyDECISIONSTATEMENT OF THE CASEEARLbEAN V S ROBBINS,Administrative Law JudgeThismatter was heard before me in Honolulu,Hawaii,on March 8,1984The charge was filed by Hotel Employees and Restaurant Employees Union,Local 5,AFL-CIO (Local 5 or the Union),and servedon the Association of Apartment Owners of the Royal Iolanf (Respondent),on August9,1983Thecomplaint,whichissued on September27, 1983,alleges that Respondentviolated Section 8(a)(5) and (1) of the National LaborRelationsAct The basicissue here is whether Respondent unlawfully refused to recognize and bargain with theUnion as the certified representative of its employeesOn the entire record,including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefsfiled by theparties, I make the followingFINDINGS OF FACTIJURISDICTIONAt all times material, Respondent, an association ofapartment owners with an office and place of businesslocated in Honolulu, Hawaii has been engaged in themanagement of a condominium complex During the 12months preceding the issuance of the complaint Respondent, in the course and conduct of the business operations, received gross revenues in excess of $500,000 andpurchased materials and supplies in excess of $50 000which originated outside the State of HawaiiThe complaint alleges Respondent admits and I findthatRespondent is now and at all times material hasbeen an employer engaged in commerce within themeaning of Section 2(6) and (7) of the ActIILABOR ORGANIZATIONThe complaint alleges, Respondent admits and I findthat the Union is a labor organization within the meaningof Section 2(5) of the ActIIITHEALLEGED UNFAIR LABOR PRACTICESA BackgroundPrior to March 1980 Local 5 had jurisdiction overclassA facilities and aboutnine class B facilities i InMarch 1980, the Union was instructed by its parent bodyto cede jurisdiction of class B facilities to sister Local555 Thereafter, Local 5 informed the affected employeesof the desire to transfer them to Local 555 and informedthem that they must signify their intent to transfer byeither a secret election or bysigningauthorization cardsfor Local 555 and that, on a showing that a majority ofthe employees had signified their desire to transfer theywould be transferred from Local 5 to Local 555 A majonty of the employees of seven of these employers indicated a desire to transfer however, a majority of the employees of two of these employers remained adamant intheir desire to continue to be represented by Local 5Thereafter the transfer of the employees at the seven facilitieswas effected by means of a transfer card and theapplicable dues records, business records-including thecertification and Board records-correspondence filescontract filesgrievance files, and moneys were turnedover to Local 555 The employees of the two facilitieswere not transferred and the affected employers were sonotifiedB FactsOn September 10 1982, the Union filed a representstion petition with the Board seeking to represent certainof Respondents employees About the same time theUnion notified its International that it had filed the petition, and that in view of its understanding that the International had the right to award jurisdiction for these employees at its discretion on the winning of the electionand being desirous of avoiding any jurisdictional disputes the Royal Iolanf employees had been signed onInternational Union authorization cards 2On November 24 1982, the Union was certified as theexclusive bargaining representative of Respondents employees in the following unitAll full time and regular part time maids, janitors,gardeners and maintenance employees employed bythe Employer at the Royal Iolanf condominium inHonolulu,Hawaii, excluding all other employeesguards and supervisors as defined in the ActBy letter dated December 1 1982 Richard Tam, financial secretary/treasurer of the Union requested that Respondent furnish the Union with the names social securety numbers, dates of hire job classifications and applicable job descriptions if any of all bargaining unit employees a breakdown of benefits bonuses profit sharing incentive plans pension plans and the pertinent literaturecovering them breakdown of medical plans, cost, andwho is covered, and copies of house rules employer employee agreements, contracts, etc By letter dated December 9 1982, the International president instructedTam to turn over the Royal Iolanf employees to Local555 pursuant to the prior jurisdictional understanding'Richard Tam Respondents financial secretary/treasurer testifiedthat the differences between class A and class B facilities have neverbeenspelled out in writing but that generally class A refers to large operations with superior quality of service high room rates food and beverage service room service and valet service Class B facilities do not havethese amenities2 The representation petition named the Union as the Petitioner 110DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn January 25, 1983,3 Respondents attorney, Jared HJossem, furnished the Union with the names social secumy numbers, classification and hire date of the sevenunit employees By letter dated February 3, Tam requested that Respondent furnish all the information previouslyrequested By letter dated February 15, Jossem sent Taminformation regarding Respondent'smedical plan and informed him that no other benefit plans existed nor didRespondent have any written house rules in effectOn February 17, Tam wroteJossem a letter, the bodyof which readsDue to the jurisdictional understanding we havewith Local 555, Edward T Hanley, General President of the Hotel Employees & Restaurant Employees International Union,has requested the transferof the Royal lolani Condominium from Local 5 toLocal 555We have coordinated the transfer with Local 555and you should be hearing from them shortly tobegin negotiationsOn February 25, Billy Kurch, president of Local 555,wrote a letter to Respondent, the body of which readsThis is to inform you that jurisdiction of the bargaining unitemployees of the ROYAL IOLANIpetitioned in the nameof the HOTEL EMPLOYEES & RESTAURANT EMPLOYEES INTERNATIONAL UNION, AFL-CIO,and identified inNational Labor Relations Board Case No 37-RC-4073,has been awarded to CULINARY ANDSERVICE EMPLOYEES UNION LOCAL 555,AFL-CIO for the purposes of collective bargainingrepresentation (Copies of correspondence relativeto H E R E 's award are enclosed for your records )In accordance with the National Labor RelationsBoard's certification of the Union in the identifiedcase please accept this letter as official notificationof our intentto negotiatea first timeagreementwith your firmIn order to expedite such negotiations, we ve alsoenclosed copies of correspondence between LocalFive (our sister union) and Mr Jared Jossem relative to negotiations preparation for the employeesAlso in preparation of the coming negotiationsplease be aware that the Union will be proposing asubstantial increase in wages, benefits and conditions of employment, and it is our expressed wish toreach an early and equitable settlement in these negotiationsRepresenting the Union in the negotiations willbe myself as President of Local 555 It shall be understood that the Union reserves the right duringnegotiations to amend, modify, or change its proposals It is further understood that there shall beno agreement between the Union and the Employerunless such agreed terms are ratified by the employees of the bargaining unit and such Agreement doc3Unless otherwise indicated all dates will be in 1983ument is signed by both the President and Secretary Treasurer of Local 555Thank you for your time and assistance in thismatterWe are looking forward to a harmoniouscollective bargaining relationshipMay we hear from you within a few days so thatwe may set a date and time to begin to negotiate?On March 14, Robert H Prahler, president of Respondent's board of directors, sent a letter to the Union,the body of which readsIn view of the abandonment of our bargainingunit by Local 5 and the fact that our employeeshave not selected Local 555 as their representative,we believe that we have no duty to bargain witheither organization at this timeShould you have any questions please feel free tocontact meOn April 11, the Union held a meeting with unit employees at which time a secret ballot election was heldconcerning whether the employees wished to transferfrom the Union to Local 555 A majority of the employees voted against transferring to Local 555The Union did not turn over any dues or other businessrecords of the RoyalIolani employeesto Local 555and, in April, it processed at least one grievance for aRoyal lolani employee On June 21 Tam sent Jossem aletter requesting negotiations, the body of which readsAttached hereto are the Union s proposals toeffect a collectivebargaining agreementby and between the Association of Apartment Owners, theRoyal lolani and the Hotel Employees & Restaurant Employees Local 5 AFL-CIOThe Union reserves the right to add to amendand modify its proposals during the course of negotiationsThe Union and its negotiating committee are prepared to meet within seven (7) days, in meaningfuland fruitful negotiationsPlease contact Clifford Caesar, Supervisor of Organizing,who shall be the Unions leadspokesperson, to arrange a satisfactory date when such negotiations can commenceOn June 27 Jossem responded by letter, the body ofwhich readsLocal 5 disclaimed interest in the Royal Iolani inFebruary 1983This disclaimer arose from thetransfer of jurisdiction to Local 555 by Local 5 Inparticular on February 17 1983, you wrote to meinforming me that Local 555 had assumed the statusof bargaining representative as a result of an understanding with Mr Hanley of your InternationalIt is our opinion that where there is an attempt tosubstitute a new and different employee representative for the existing certified representative withoutan election or continuity of representation a question of representation exists, and the National LaborRelations Board will not amend the certification of ROYAL IOLANI APARTMENT OWNERS111the bargaining agent nor would it compel an employer to bargain with the new representativeLocal 5 s attempt to substitute a new representativewas not an unfair labor practice, nor was it a breachof the duty of fair representationLocal 5, having exercised its right to disclaim interest in representing the subject employees, theduty to bargain expires in FebruaryIf you or your legal counsel believe I have misread the law, please advise me Your invitation tobargain is therefore declinedOn July 21, the Union s attorney, Sean Kim, sent aletter to Jossem, the body of which readsThis letter is in response to your letter to MrRichard Tam, Secretary Treasurer of Hotel Employees & Restaurant Employees, Local 5, AFL-CIO dated June 27, 1983 In your letter you claimthat Local 5 disclaimed interest in the Royal Iolaniand your client will not bargain with Local 5Ibelieve that the case ofEskimo Radiator MfgCo, 101 LRRM 1587 (1979) is dispositive of thespecious arguments raised in your June 27, 1983letterAs noted inEskimothere must be an expressdisclaimer of interest and an agreement by the employer to a new collective bargaining relationshipwith a different labor organization Id at 1590There is no evidence of any express disclaimer byLocal 5 Additionally, by Mr Tam's letter to youdated June 21, 1983, it is clear that Local 5 stillclaims its representational right to the Royal IolaniAs noted inEskimothe majority status of the certifeed union is presumed to continue for 1 year fromthe date of certificationPlease be advised that if your client does notcommence bargaining with Local 5 by August 1,1983theappropriate chargeswillbe broughtbefore the NLRBIf you have any questions please callC ConclusionIt is well established that `absent unusual circumstances the majority status of a certified union is presumed to continue for one year from the date of certificationCelaneseCorp95NLRB 664 671 (1951)Brooks v NLRB348 U S 96 (1954)Sunnyland RefiningCo250 NLRB 1180 (1980)Carter Glogau Laboratories265 NLRB 116 (1982) Respondent argues however, thatwhere there is an attempt to substitute a noncertified,nonelected bargaining representative for newly electedand certified representatives without an election, a question concerning representation exists that can only be resolved through election procedures of the BoardDycusvNLRB,615 F 2d 820 826 (9th Cir 1980)Thus, Respondent argues, once Local 5 attempted toevade its bargaining duties by transferring the RoyalIolani bargaining unit to Local 555 it raised a questionconcerning representation that it cannot resolve by attempting to reclaim its right to represent the employeesI find this argument unpersuasive, and Respondents reliance on the above cases misplaced InDycusalthoughthe Board stated that the transfer of jurisdiction in effectconstituted a valid disclaimer by the transferor union offurther interests in representation of the unit the issue ofbargaining obligation was not involved Rather, the issuebefore the Board and the court was whether the unionviolated Section 8(b)(1)(A) of the Act by effectuating thetransfer of jurisdiction over the bargaining unit from onelocal to another for discriminatoryreasonsand whetherthe transferor union breached its duty of fair representationFurthermore, contrary to the situation here, thetransfer of jurisdiction had been fully effectuatedThe other cases relied on by Respondent involved motions to amend the certification of representative to substitutea sister union for the certified representativeHere, Respondent has not refused to bargain with thesubstituted representativeRather it is refusing to bargain with the certified representative and although theUnion did notify Respondent that the transfer had beencoordinated with Local 555 and Local 555 subsequentlyrequested Respondent to bargain, the transfer was neveractually effectuatedBoth Board law and the Union spractice requires the assent of the employees to such atransfer and the notification given by the Union to Respondent occurred prior to the secret ballot election,which afforded unit employees the opportunity to votefor or against the transfer Thus, at the time of the notification to Respondent the Union had only initiated thetransfer process, which was never completed because theunit employees voted against the transferRespondent further urges that the Union's on againoff againdesiretorepresentunitemployees runscounter to the Board s policy of promotion of stability inbargaining relationships and therefore the Union shouldbe penalized and should not be permitted to revive aright that it has deliberately given away I find no meritin this argument At the most, the Union was prematurein announcing the transfer as a fait accompli Howeverthe circumstances are such that it cannot be fairly saidthat the Union has disclaimed any representational interest in the unit To permit Respondent to evade its obligation to bargain with the Union simply because the Unioninaccurately indicated to Respondent that the transferhad been effectuated would effectively deprive the unitemployees of representation Such would not effectuatethe policies of the Act where as here the unit employees had selected the Union as their collective bargainingrepresentativetheUnion had been certified by theBoard as such, and the proposed transfer of representational rights to Local 555 had never been effectuated because the employees rejected such a transfer and reaffirmed their desire to be represented by their certifiedbargaining representativeIn these circumstances, I find that there exists no unusual circumstances as contemplated byCelanese Corpsupra and therefore Respondent was obligated to bargain with the Union as the certified bargaining representative of its employees in the appropriate unit SeeEskimoRadiator Mfg Co243 NLRB 1127 (1979) 44 This decision does not appear in the Board s bound volumes becausethe Board granted the parties request to withdraw the charge and dismissed the complaint while the Board s petition for enforcement of itsOrder beforethe NinthCircuit Court of Appealswas pending 112DECISIONSOF THE NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1The Association of Apartment Owners of the RoyalIolani is an employer engaged in commerce within themeaning ofSection 2(2), (6), and (7) of the Act2Hotel Employees and Restaurant Employees Union,Local 5 AFL-CIO is a labor organization within themeaningof Section 2(5) of the Act3All full time and regular part time maidsjanitorsgardeners and maintenance employees employed by Respondent at the Royal Iolani Condominium in HonoluluHawaii, excluding all other employees,guards and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within themeaningof Section 9(b) of the Act4 Since November 24, 1982,the above named labororganization has been and now is the certified and exclusive representative of all employees in the aforesaid appropriate unit for the purpose of collective bargainingwithin themeaningof Section 9(a) of the Act5By refusing about March 14 1983, and at all timesthereafter to bargain collectively with the above namedlabor organization as the exclusive bargaining representstive of all the employees of Respondent in the appropriate unitRespondent has engaged in, and is engaging inunfair labor practiceswithin the meaning of Section8(a)(5) of the Act6 By the aforesaid refusal to bargain,Respondent hasinterferedwith,restrained,and coerced and is interfering with restraining and coercing employees in the exercise of the rights guaranteed them in Section 7 of theAct and thereby has engaged in and is engaging inunfair labor practiceswithin the meaning of Section8(a)(1) of the Act7Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section 2(6) and(7) of the ActTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices I shall recommend that Respondent cease and desist therefrom and take certain affirmative action to effectuate the purposes of the ActHaving found that Respondent has refused to bargainwith the Union in violation of Section 8(a)(5) and (1) ofthe Act I shall recommend that Respondent be orderedto bargain collectively with the Union on request as theexclusive representative of all employees in the appropriate unit and if an understanding is reached, embody suchunderstanding in a signed agreementTo ensure that the employees in the appropriate unitwill be accorded the services of their selected bargainingagent for the period provided by law I shall recommendthat the initial period of certification be construed as beginning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit SeeMar Jac PaultryCo136 NLRB 785 (1962),Lamar Hotel140 NLRB226 229 (1962) enfd 328 F 2d 600 (5th Cir 1964), certdenied 379 U S 817 (1964)Burnett Construction Co149NLRB 1419, 1421 (1964) enfd 350 F 2d 57 (10th Cir1965)On these findings of fact and conclusions of law andon the entire record I issue the following recommended5ORDERThe RespondentTheAssociationofApartmentOwners of the Royal Iolani, Honolulu, Hawaii, its offscers agents, successors,and assigns, shall1Cease and desist from(a)Refusing to bargain collectively concerning rates ofpay wages hours, and other terms and conditions of employment with Hotel Employees and restaurant Employees Union,Local 5, AFL-CIO asthe exclusive bargaining representative of its employees in the following appropriate unitAll full timeand regularparttime maids janitorsgardeners and maintenanceemployees employed bythe Employer at the Royal IolaniCondominium inHonoluluHawaii,excludingallother employees,guards and supervisorsas defined in the Act(b) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)On request, bargain with the above named labororganization as the exclusive representative of all employees in the aforesaid appropriate unit with respect torates of pay wages, hours, and other terms and conditions of employment and if an understanding is reachedembody such understanding in a signed agreement(b) Post at its Honolulu Hawaii facility copies of theattached noticemarkedAppendix 6 Copies of thenotice on forms provided by the Regional Director forRegion 20 after being signed by the Respondents authorized representative shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered defaced or covered byany othermaterial(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to comply5 If no exceptions are filed asprovided by Sec 10246 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as providedin Sec 10248 of the Rules be adopted by theBoard and all objections to them shall be deemedwaived for all purposes6 If this Order is enforced by a judgmentof a UnitedStates court ofappeals the words in the notice reading Postedby Order of the NationalLaborRelations Board shall read Posted Pursuantto a Judgment ofthe UnitedStates Court of AppealsEnforcingan Order ofthe NationalLaborRelations Board ROYAL IOLANI APARTMENT OWNERS113APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National LaborRelationsAct and has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protected concerted activitiesditions of employment with Hotel Employees and Restaurant Employees Union, Local 5 AFL-CIO as the exclusive representativeof theemployees in the bargainingunit described belowWE WILL NOT in any like or related manner interferewith restrain or coerce you in the exercise of the rightsguaranteedyou bySection 7of the ActWE WILL, on request bargain with the above namedUnion as the exclusive representative of all employees inthe bargaining unit described below with respect to ratesof pay wages,hours and other terms and conditions ofemployment and, if such an understanding is reached,embody such understanding in a signed agreement Thebargaining unit isAll full time and regular part time maids, janitors,gardeners and maintenance employees employed bytheEmployer at Royal Iolani Condominium inHonoluluHawaii,excluding all other employees,guards and supervisors as defined in the ActWE WILL NOT refuse to bargain collectively concerning rates of pay,wages hours and other terms and conTHEASSOCIATIONOFAPARTMENTOWNERS OF THE ROYAL IOLANI